IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
                                                                        September 28, 2007
                                     No. 07-30488
                                   Summary Calendar                     Charles R. Fulbruge III
                                                                                Clerk


ERIC DRAKE

                                                  Plaintiff - Appellant
v.

UNITED STATES OF AMERICA

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                for the Eastern District of Louisiana, New Orleans
                             USDC No. 2:06-CV-6264


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Erik Drake appeals the district court’s granting of the United States’s
motion to dismiss for lack of subject matter jurisdiction. The gist of Drake’s suit
is that, despite his prior felony conviction, the district court should restore his
right to legally possess a firearm. Drake was convicted of a federal felony in
1990. His restoration of his civil rights by the governor of Louisiana does not
entitle him to possess a firearm. 18 U.S.C.A. § 922(g); Beecham v. United


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30488

States, 511 U.S. 368, 114 S. Ct. 1669 (1994). An administrative procedure has
been provided for relief from the firearm disability, but Drake has not sought
relief. 18 U.S.C. § 925(c). The court has no jurisdiction. United States v. Bean,
537 U.S. 71, 123 S. Ct. 584 (2002). To the extent Drake makes other claims over
which the court might have jurisdiction, they have no merit.
      AFFIRMED.




                                       2